The proceedings of this corporation which first partially, and then wholly, disfranchised the applicant as a member, were certainly irregular, — the vote suspending his right to debate having been passed without notice to him, or, so far as appears, allowing him opportunity of defence; and the vote of expulsion, without the notice required by the twelfth section of article first of the by-laws. We have not before us the main causes of this action against the applicant, neither his letter to the secretary of the corporation, alleged as the ground of the vote suspending him from the right to debate, not his circular, afterwards addressed to the officers and members of the corporation, which seems to have been one of the grounds of the vote of expulsion. Under these circumstances, and as the applicant was a member of this corporation and has been disfranchised, we shall make the rule, prayed for by the applicant, absolute; but in order to enable the corporation to set out in their return to the writ, specifically, the grounds of their action, the rule must be, that the writ issue in the alternative, either, to restore the applicant to his membership and rights of membership, or to show good cause to the contrary.